       Case 2:19-bk-22444-SK              Doc 46 Filed 08/06/20 Entered 08/06/20 16:43:38                Desc
                                          Notice to Creditors Page 1 of 1

                                       United States Bankruptcy Court
                                         Central District of California
                                       255 East Temple Street, Los Angeles, CA 90012

                                             NOTICE TO CREDITORS

    DEBTOR(S) INFORMATION:                                             BANKRUPTCY NO. 2:19−bk−22444−SK
    Christopher Jason Waters                                           CHAPTER 7
    SSN: xxx−xx−2052
    EIN: 46−4889723
    aka Jason Waters, dba Karyn Lever Group Inc.,
    dba Restart Solar LLC
    1001 Fremont Ave., #3763
    South Pasadena, CA 91030


Due to ongoing concerns related to the Coronavirus (COVID−19), all appearances on upcoming matters
in your case must be made telephonically until further notice.
CourtCall, the Bankruptcy Courts telephonic provider, is offering FREE access for parties who do
not have an attorney (pro se parties) through August 31, 2020. Please contact CourtCall at
(888) 88−COURT (866−582−6878) or visit CourtCalls website for details. Review the Telephonic
Instructions tab on Judge Kleins webpage for specific instructions.
https://www.cacb.uscourts.gov/judges/honorable−sandra−r−klein




                                                                             For The Court,
Dated: August 6, 2020                                                        Kathleen J. Campbell
                                                                             Clerk of Court




(Form not rev. 5/96) VAN−99                                                                                46 / TDM
